           Case 1:14-mc-02573-VEC Document 87 Filed 09/14/20 Page 1 of 1
                                                               USDC SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC #:
UNITED STATES DISTRICT COURT                                   DATE FILED: 09/14/2020
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
IN RE:                                                       :
                                                             :   14-MD-2573 (VEC)
LONDON SILVER FIXING, LTD.,                                  :   14-MC-2573 (VEC)
ANTITRUST LITIGATION                                         :
                                                             :        ORDER
This Document Relates to All Actions                         :
------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on September 6, 2018, this Court approved a discovery schedule, including

the provision of monthly status letters of not more than five pages summarizing discovery

progress to be filed on the first business day of each month, see Dkt. 371;

       WHEREAS on May 24, 2019, this Court approved an amended fact discovery schedule,

maintaining that monthly status reports on the progress of discovery must be submitted on the

first business day of every month, see Dkt. 420; and

       WHEREAS on August 4, 2020, the parties submitted their most recent status report, see

Dkt. 460;

       IT IS HEREBY ORDERED the parties must file the outstanding September 2020 status

report by no later than Friday, September 18, 2020. The parties must file subsequent monthly

status reports on the first business day of each month (in light of the late filing of the September

report, the October report need not be filed). Adjournments of this monthly deadline require

leave of Court.


SO ORDERED.

Date: September 14, 2020                               _________________________________
      New York, NY                                     VALERIE CAPRONI
                                                       United States District Judge
